Argued January 24, 1933.
Plaintiffs, husband and wife, sued to recover compensation for injuries received by the latter when struck by defendant's automobile. The accident happened shortly after the noon hour November 2, 1931. Mrs. Letts, alighted from a northbound bus in which she was a passenger, at the corner of Washington Avenue at its intersection with Franklin Street, in the Borough of Jermyn, passed in front of the standing bus to cross to the opposite side of the street, and was hit while crossing the car track, located in the middle of the 30-foot cartway, by defendant's car traveling in the same direction as the bus from which she alighted. Mrs. Letts testified she looked toward the south, the direction from which defendant's automobile came, before stepping from the sidewalk after leaving the bus, saw no traffic approaching, and did not again look in that direction before entering on the street car track upon which defendant's automobile was running, and had almost cleared the track when struck by defendant's car. At the conclusion of plaintiff's testimony, the trial judge entered a compulsory nonsuit on the ground that the evidence showed Mrs. Letts guilty, as a matter of law, of contributory negligence in failing to look for approaching vehicles, after passing in front of the bus and before committing herself to the street car track. The judgment entered by the court below was properly sustained by the court in banc, under Patton v. George, 284 Pa. 342; McAteer v. Highland Coffee Co., 291 Pa. 32; Halpert v. Ernshaw, 304 Pa. 95.
The judgment is affirmed. *Page 511